NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 19-3902
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                              STEPHEN SCOTT LANDES,
                                               Appellant
                                  ______________

                       Appeal from the United States District Court
                               For the District of Delaware
                         (District Court No. 1-19-cr-00080-001)
                        District Judge: Hon. Richard G. Andrews


                   Submitted Pursuant to Third Circuit L.A.R. 34.1(a)
                                  December 7, 2020


                Before: McKEE, PORTER, and FISHER, Circuit Judges.

                             (Opinion filed: January 20, 2021)

                                       OPINION*
                                ______________________




*
 This disposition is not an opinion of the full court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
McKEE, Circuit Judge.

       Stephen Landes appeals the reasonableness of the sentence that was imposed after

he pled guilty to violating 18 U.S.C. §844(e) by engaging in several instances of

“swatting.” For the reasons that follow, we will affirm the judgement of sentence.

       Landes does not claim the District Court made a “procedural error” in imposing

his sentence.1 Rather, he argues that the sentence was unreasonable, because the court

imposed a three-month upward variance and “undervalued” his mental history. 2 Landes

cites 18 U.S.C. § 3553(a)(1) in asserting that his mental history should have been “the

most significant mitigating factor.”3

       We review the “substantive reasonableness” of a sentence for abuse of discretion.4

In doing so, we give “due deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.”5 We affirm the sentence “unless

no reasonable sentencing court would have imposed the same sentence on that particular

defendant for reasons the district court provided.”6

       Here, Judge Andrews, clearly stated, “I did read the psychological report…a

disorder [-] does seem to apply pretty aptly... And so I … I take into account the




1
  See Gall v. United States, 552 U.S. 38, 53 (2007).
2
  Appellant Brief at 16.
3
  Id.
4
  United States v. Levinson, 543 F.3d 190, 195 (3d Cir. 2008).
5
  Gall, 552 U.S. at 51.
6
  United States v. Tomko, 562 F.3d 558, 568 (3d Cir. 2009).
                                             2
history[.]”7 However, the court also appropriately recognized that Landes’s mental state

was but one factor to be considered under § 3553(a). Others included the fact that

Landes’s bomb threats interrupted the education of thousands of school children,

traumatized parents, and harmed “innocent bystanders [who were] in the crossfire” of his

feud with Phipps.8 Accordingly, given the horrific school violence that has become all

too common, the District Court recognized the need for the sentence imposed to

adequately reflect the seriousness of the offense and to deter others from engaging in it.

However, in doing so, Judge Andrews also showed some leniency and compassion by

waiving some fines and minimizing the extent of the upward variance that he imposed.

       Accordingly, the sentence that was imposed was reasonable. We will therefore

affirm the District Court’s judgment and sentence.




7
  Joint Appendix at 16. Judge Andrews did state that Mr. Landes’s diagnoses “seemed to
have nothing to do [with] the crimes, and so… they [did not] affect [his] judgment as to
what the sentence ought to be.” Id. This statement, however, does not signal a
devaluation of Mr. Landes’s mental health history. Instead, it implies that Judge Andrews
did not believe that the weighing of factor § 3553(a)(1) was significant enough to warrant
a downward variance for appellant and prevent a slight upward variance for appellee. No
procedural error was committed, as a weighing of the factors was present on the record.
8
  Id. at 14.
                                             3